DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 3/7/22.
Claims 1-9 are pending in the application.
In view of the amendment and remarks, rejection of claims 5, 7 and 9 under 112 second paragraph is hereby withdrawn.
The following rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4  and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0079901 (‘901) and US 2018/0125767 (‘767) .
US ‘901 teaches hair coloring compositions and method (claimed hair coloring composition) and at ¶ [ 0257] teaches adding direct dye ( claim 1) and at the same paragraph teaches that the direct dyes can be anionic, cationic or non-ionic (claim 8). US ‘901 and under claim 15 teaches hair coloring method by applying the hair coloring composition of claim 1, which has direct dye and rinsing after exposure to 1-60 minutes ( claim 9). Note that application of heat is “ optional” in claim 9 and the time of 2-40 minutes claimed in claim9 is within the time claimed in claim 15 of US ‘901.
The difference between US ‘901 and instant application is  US 901 does not teach claimed estolide ester derived from ricinoleic acid.
US ‘767 teaches estolide esters  derived from ricinoleic acid  for hair treatment  and at ¶ [0001] teaches these esters in shampoos and conditioning compositions and these esters are natural and the compositions have longer shelf life (¶ [0010]. Example 6b teaches estolide ester derived from ricinoleic acid  and lauryl myristyl alcohol ( claim 2) and at ¶ [ 0091] teaches the amount which is 0.5-20% and the claimed amount 0.5-5% and 0.5-1% overlaps with the amount taught by US ‘767.
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  color the hair by having direct dye taught by US ‘901 and add the estolide esters  derived from ricinoleic acid taught by US ‘767 with the reasonable expectation of success that the  hair coloring compositions have longer shelf life which is beneficial to the consumer. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. 
Applicants argue that US ‘091 teaches oxidative dyes and direct dyes as presently claimed are less aggressive and applicants submit documents to show that direct dyes are “ non-oxidative” and therefore  direct dyes cannot be exchanged for oxidative dyes.
In response to the above argument, US ‘901 teaches hair coloring compositions and method (claimed hair coloring composition)  using oxidative dyes but also teaches at ¶ [ 0257] adding direct dye. The expression “comprising” in claim 1 is inclusive of oxidative dyes of US ‘901.
	The use of the term “ comprising” permits the presence of other ingredients and does not preclude the presence of other ingredients, active or inactive, even in major amounts. Moleculon Research corp., v. CBS, Inc., 793 F. 2d 1261, 229 USPQ 805 (FED. Cir. 1986); In re Baxter, 656 F. 2d 679, 210 USPQ 795, 803 (CCPA 1981).
Applicants also argue that longer shelf life mentioned at page 4 of the office action is a concept very different  from longer coloring performance achievable with the invention presently claimed.
In response, claims are drawn to compositions and  the two claimed components are taught by the references and one of ordinary skill in the hair care art would certainly be motivated to color the hair by having direct dye taught by US ‘901 and add the estolide esters  derived from ricinoleic acid taught by US ‘767 with the reasonable expectation of success that the  hair coloring compositions have longer shelf life in view of estolide esters  derived from ricinoleic acid which is beneficial to the consumer.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0079901 (‘901) and US 2018/0125767 (‘767) as applied to claims 1-4  and 8-9 above, and further in view of 2005/0039269 (‘269).
	US ‘901 does not teach hair coloring compositions in the form of shampoo and conditioners and does not teach pH range.
US ‘269 teaches hair coloring compositions and at ¶ [0100] teaches the pH of the compositions, which is from 8-12 and there is overlap with the claimed range, which is 2.5-9.5. See claim 409, wherein the hair coloring composition is in the form of shampoos and conditioners.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to color the hair by having direct dye taught by US ‘901 and add the estolide esters  derived from ricinoleic acid taught by US ‘767 and formulate the compositions as shampoos or conditioners claimed by US ‘269 in analogous hair coloring compositions and maintain the pH level also taught by US ‘269 with the reasonable expectation of success that the  hair coloring compositions have longer shelf life in view of estolide esters  derived from ricinoleic acid which is beneficial to the consumer. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. 
Applicants point out that if independent claim is non-obvious then dependent claims are also non-obvious.
In response claim  1 is obvious for the reasons stated above.
 One of ordinary skill in the  hair care art would certainly be motivated to color the hair by having direct dye taught by US ‘901 and add the estolide esters  derived from ricinoleic acid taught by US ‘767 and formulate the compositions as shampoos or conditioners claimed by US ‘269 in analogous hair coloring compositions and maintain the pH level also taught by US ‘269 with the reasonable expectation of success that the  hair coloring compositions have longer shelf life in view of estolide esters  derived from ricinoleic acid which is beneficial to the consumer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619